Citation Nr: 1508636	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-02 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim entitlement to service connection for a heart disease.

2.  Entitlement to service connection for a heart disease.

3.  Entitlement to service connection for bilateral total knee replacements.

4.  Entitlement to service connection for bilateral ankle disorders.


REPRESENTATION

Appellant represented by:	Robert T. Devine, Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

In July 1995, the appellant retired from the New York Army National Guard, after more than 19 years of active, honorable service.  She had active duty for training from March 1977 to September 1977.  

In March 1999, the RO denied the appellant's claim of entitlement to service connection for heart disease.  In December 2002, the RO denied the appellant's application to reopen that claim.  The appellant was notified of each of those decisions, as well as her appellate rights.  However, the appellant did not file a notice of disagreement on either occasion to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998) (codified as amended at 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002)).  The appellant now seeks to reopen that claim.

In February 2008, the RO denied the appellant's application to reopen her claim of entitlement to service connection for heart disease.  The RO also denied the appellant's original claims of entitlement to service connection for bilateral total knee replacements and bilateral ankle disorders.  In a December 2008 letter (construed in a manner most favorable to the appellant), the appellant disagreed with those decisions and perfected an appeal to the Board of Veterans' Appeals (Board).  

In July 2013, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The issues of entitlement to service connection for bilateral total knee replacements  and for bilateral ankle disorders and the issue of entitlement to service connection for heart disease are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in December 2002, the RO confirmed and continued its denial of entitlement to service connection for heart disease.

2.  Evidence associated with the record since the RO's December 2002 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for heart disease. 

CONCLUSIONS OF LAW

1.  The RO's December 2002 rating decision, which denied the appellant's claim of entitlement to service connection for heart disease, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for heart disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of her application to reopen her claim of entitlement to service connection for heart disease.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this case, the Board finds that VA has met that duty.

The record shows that the appellant has submitted new and material evidence to reopen her claim of entitlement to service connection for heart disease.  Further duty to assist applications are directed in the remand of this matter. 

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

In December 2002, when the RO last denied the appellant's claim of service connection for heart disease, the relevant evidence on file consisted of the appellant's service treatment records; records reflecting the appellant's treatment at the Cabrini Medical Center from December 1983 to August 1993; records reflecting the appellant's treatment at the New York Hospital from August to October 1994;  statements, dated in August 1994 and June 1995 from the appellant's cardiologist, J. N., M.D.; and the report of a February 1999 VA examination.  The RO found such evidence insufficient to show a nexus between the appellant's heart disease and her years of National Guard service.  Accordingly, the RO denied entitlement to service connection; and, as noted above, that decision became final.
Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the appellant has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the appellant in the development of her claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's December 2002 decision includes a September 2007 statement from A. C., M.D., a former fellow service member, and a March 2012 statement from A. G. P., M.D., the appellant's treating cardiologist since March 2003.  Ms. C. states that during a May 1995 Army physical fitness test, the appellant experienced severe chest pain and was taken by emergency medical service personnel to the hospital in West Point, New York.  Ms. C. further states that she later learned that the appellant had suffered a "heart attack," although the record does not presently indicate that the appellant had a myocardial infarction.  However, following a review of the appellant's service treatment records, Dr. P. opined that the appellant's service caused or exacerbated her heart disease.  

Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it tends to relate to an unestablished fact necessary to substantiate the claim.  The additional evidence suggests that the appellant experienced a heart attack in service related to Army physical training.  It provides a potential nexus to service.  The additional evidence is neither cumulative nor redundant of the evidence of record in December 2002 and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for heart disease. Therefore, it meets the criteria for reopening the claim.  To that extent, the appeal is granted.


ORDER

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for heart disease is granted.


REMAND

The issues of entitlement to service connection for bilateral total knee replacements and for bilateral ankle disorders and the issue of entitlement to service connection for heart disease require further development, and are remanded to the agency of original jurisdiction (AOJ) for the following actions:

1.  Through official channels, such as the service department, the National Personnel Records Center, the Adjutant General's office of the New York Army National Guard, and the Defense Finance and Accounting Service, the AOJ MUST request records verifying the EXACT DATES AND TYPE OF SERVICE (e.g., ACTIVE DUTY, ADT, OR IADT) the appellant was performing in May 1995.  Such records should include, but are not limited to, assignment orders, leave and earnings statements, and reports of Army physical fitness tests.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain such records would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  

2.  Through official channels, such as the service department, the National Personnel Records Center, the Adjutant General's office of the New York Army National Guard, and the hospital itself, the AOJ must ask for the records of the appellant's treatment in May 1995 at the hospital in West Point, New York.  

The AOJ MUST ALSO REQUEST the report of the appellant's examination and any medical board and physical evaluation board reports associated with the appellant's separation from the National Guard.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

3.  The AOJ must ask the appellant to provide the name and address of the health care provider who treated her or the health care facility where she was treated for a fractured left foot in September 1998.  Such provider is OTHER THAN THE CABRINI MEDICAL CENTER.  
Then, the AOJ must contact that health care provider(s) and medical facility(ies) DIRECTLY and request the records reflecting the appellant's treatment for a fractured left foot.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ must notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

4.  The AOJ must ask P. A. M., M.D., DIRECTLY, for records reflecting the appellant's treatment for bilateral knee disabilities.  This must include, but is not limited to, the reports of her bilateral total knee replacements performed in 2004.  Such records may also include, but are not limited to reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  
A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, the AOJ must notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

5.  When the actions in parts 1, 2, 3, and 4 have been completed, the AOJ must schedule the appellant for a cardiovascular examination to determine the nature and etiology of any cardiovascular disease found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If cardiovascular disease(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

THE EXAMINER MUST ALSO ASCERTAIN FROM ANY SERVICE TREATMENT OR OTHER RECORDS WHETHER THE APPELLANT, ON ANY PERIOD OF MILLITARY SERVICE, SUSTAINED ANY MYOCARDIAL INFARCTION, OR OTHER SUCH DISORDER THAT IS TYPICALLY REFERRED TO BY THE LAYPERSON AS A "HEART ATTACK." 

The examiner must also render an opinion as to whether  the appellant's cardiovascular disease was first manifested PRIOR TO OR DURING SERVICE.  If the examiner determines that the appellant's cardiovascular disease was first manifested prior to service, he or she must determine whether it is at least as likely as not that such disease was aggravated during service. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  PLEASE NOTE:  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

The June 1976 medical history showing that the appellant had undergone a thyroid operation in 1967. 

The July 1976 service entrance examination report showing that the appellant's heart was normal and that a chest X-ray and EKG were negative or normal.  

An April 1, 1977 (approximately 12 days after entering ADT ) service treatment record showing that the appellant had undergone a thyroidectomy in 1967 and was taking Synthroid.  It was also noted that she was taking Inderal for an irregular heartbeat.  

An April 6, 1977 record reflecting the appellant's treatment for swollen ankles.

The report of a June 1977 examination (prior to the appellant's release from active duty) showing that the appellant's heart was normal.

An October 1984 report of treatment for right foot swelling at Cabrini Medical Center.  

Army National Guard examination reports, dated in August 1986 and October 1990 showing that electrocardiograms were normal.  

The report of a December 1993 abnormal EKG which was performed at a private medical facility.  

An Army National Guard examination report, dated in April 1994, showing that an electrocardiogram was abnormal.  

A June 1994 Army National Guard treatment record showing an abnormal EKG, coronary artery disease, and/or cardiomyopathy.  

The report of an August 1994 exercise test performed by J. A. C., M.D.  

Reports of August 1994 and June 1995 cardiology evaluations by J. N., M.D.  

Reports reflecting the appellant's inpatient treatment from September 30 to October 4, 1994 and from November 10 to 15, 1994 at the Cabrini Medical Center.  The principal diagnosis was congestive heart failure.  

An Army National Guard examination report, dated in March 1995 showing cardiomegaly. 

A May 1995 Army National Guard treatment record showing significant cardiomyopathy.  

A February 1999 VA examination report showing dilated cardiomyopathy and status post partial thyroidectomy in 1969.  

Statements, dated in January 2008 and March 2012, from A. G. P., M.D..  The March 2012 statement suggests a nexus between the appellant's heart disease and her  service. 

A discussion of the facts and the medical principles involved and relevant citations to medical texts and articles will be of considerable assistance to the Board.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to do so without resorting to SPECULATION, he or she must state why that is so.

6.  When the actions in parts 1, 2, 3, and 4 have been completed, the AOJ must schedule the appellant for an orthopedic examination to determine the nature and extent of any knee or ankle disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a knee and/or ankle disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The VA examiner must also render an opinion as to whether it the appellant's ankle disorder was first manifested in service by ankle pain reported in April 1977.  

In rendering his or her opinion, the VA examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

The July 1976 service entrance examination report showing that the appellant's feet and lower extremities were normal.  

The April 4, April 6, and April 18, 1977, reports showing that approximately two and a half weeks after her entry on ADT, the appellant was treated for complaints of bilateral ankle pain and swelling and stress fractures in both heels.

The reports of Army National Guard examinations, performed in June 1977 and March 1995 showing that the appellant's feet and lower extremities were normal.  

An October 1984 record from the Cabrini Medical Center reflecting the appellant's treatment for a sprained right ankle.  X-rays of both of the appellant's feet and ankles, showed swelling in the right foot, but were otherwise negative.

An October 1997 report from the Cabrini Medical Center of arthroscopic left knee surgery for a torn medial meniscus, chondromalacia, hypertrophic plicas.  The appellant reportedly had a 3 year history of left knee pain. 

An August 1998 X-ray performed at the Cabrini Medical Center showing an irregularity of the medial aspect of the left medial malleolus, probably related to an old avulsion.  In September 1998, it was noted that the appellant was receiving outside care for a fractured left foot.  

The September 1997 statement from A. C. that during Army physical fitness training in May 1995, the appellant cut her knees and ankles on barbed wire.  

The VA examiner must also render an opinion as to whether the appellant's knee disorder was first manifested in service by cuts allegedly sustained on barbed wire in service in May 1995.  Those cuts were noted in a September 2007 statement by A. C.  

In rendering his or her opinion, the VA examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

The July 1976 service entrance examination report showing that the appellant's lower extremities were normal.  

The report of a March 1995 Army National Guard examination showing that the appellant's lower extremities were normal.  

Records from Cabrini Medical Center show that in October 1997, the appellant underwent arthroscopic left knee surgery at an outside facility.  

In August 1998, the appellant was treated for a left knee disorder at the Cabrini Medical Center.  It was noted to be a work-related injury.  An X-ray showed degenerative joint disease of the left knee.  

The September 1997 statement from A. C. that during Army physical fitness training in May 1995, the appellant cut her knees and ankles on barbed wire.  

An October 2007 statement from P. A. M., M.D. that in 2004, the appellant was an established patient in his orthopedic practice and had undergone bilateral total knee replacements.  

The February 2013 opinion of P. A. M., M.D. suggesting a nexus between the appellant's right knee disorder and the rigors of her service.   

A discussion of the facts and the medical principles involved and relevant citations to medical texts and articles will be of considerable assistance to the Board.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to do so without resorting to SPECULATION, he or she must state why that is so.

7.  The appellant is advised that it is her responsibility to report for all scheduled VA examinations and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing her of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

8.  When the actions requested in parts 1, 2, 3, 4, 5, 6, and, if necessary, 7 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for the following:  heart disease, a disorder of either or both knees, and a disorder of either of both ankles.  

AS TO THE APPELLANT'S NATIONAL GUARD COLLEAGUE'S STATEMENT THAT THE APPELLANT HAD A "HEART ATTACK" WHILE ON A PERIOD OF ACTIVE DUTY OR ACTIVE DUTY FOR TRAINING, THE AOJ MUST DETERMINE IF THE APPELLANT DID IN FACT HAVE A MYOCARDIAL INFARCTION DURING SUCH PERIOD. 

If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


